Citation Nr: 1820441	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  16-28 962	)	DATE
	)
	)


THE ISSUE

Whether a February 24, 2010 Board decision/remand should be revised or reversed on the grounds of clear and unmistakable error (CUE).


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran (Movant) served on active duty from April 1984 to April 1985.  He also served in the Army National Guard, including a period of active duty for training (ACDUTRA), from December 1977 to April 1978.

This matter is before the Board of Veterans' Appeals (Board) as an original action on the motion of the Veteran, in which he alleges CUE in a February 24, 2010, Board decision/remand.

  
FINDINGS OF FACT

1.  In a decision dated February 24, 2010, the Board reopened the Veteran's previously denied claim of entitlement to service connection for a thoracolumbar spine disability and remanded that issue, along with several others, for additional development.  

2.  The Veteran has failed to identify any error of fact or law in the Board's February 24, 2010 decision to reopen his previously denied claim that would have manifestly changed the outcome when it was made, and the Board's remand does not constitute a final decision subject to collateral attack on the basis of CUE.


CONCLUSION OF LAW

The motion to revise or reverse the Board's February 24, 2010 decision/remand is denied.  38 U.S.C. § 7111 (2012); 38 C.F.R. §§ 20.1400, 20.1403, 20.1404 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks revision of the Board's February 24, 2010 decision/remand, which reopened his previously denied claim of entitlement to service connection for a thoracolumbar spine disability and remanded that issue, along with others, to the Regional Office for development.  

Under 38 U.S.C. § 7111, a prior Board decision may be reversed or revised on the grounds of CUE.  Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice at 38 C.F.R. §§ 20.1400-1411.

The determination of whether a prior Board decision was based on CUE must be based on the record and the law that existed when the decision was made.  38 C.F.R. § 20.1403(b)(1).  CUE is a very specific and rare kind of error.  It is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts as they were known at the time were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a); see Stallworth v. Nicholson, 20 Vet. App. 482, 487 (2006).  Second, the alleged error must be "undebatable," not merely "a disagreement as to how the facts were weighed or evaluated."  Stallworth, 20 Vet. App. at 487.  Finally, the error must have "manifestly changed the outcome" of the decision being attacked at the time that decision was rendered, such that if there were no CUE the benefit would have been granted rather than denied.  Id.; see Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir. 1999).

As an initial matter, the Board notes that applicable law provides that only final Board decisions are subject to revision to correct CUE.  38 U.S.C. § 7111; 38 C.F.R. § §20.1400(b).  A remand is in the nature of a preliminary order and does not constitute a final decision of the Board.  38 C.F.R. § 20.1100(b).  Thus, to the extent that the Veteran's motion challenges the Board's remand of issues in the February 24, 2010 determination, the remand is not a final decision and consequently not subject to reversal or revision on the basis of CUE.     

Moreover, to establish entitlement to revision of the February 24, 2010 Board decision to reopen the previously denied thoracolumbar spine claim on the grounds of CUE, there must have been an error in the Board's decision which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  38 C.F.R. § 20.1403(c).  

Here, the Veteran does not allege any error of fact or law in the Board's decision to reopen his previously denied thoracolumbar spine claim that, if it had not been made, would have manifestly changed the outcome.  The September 1993 Board decision was appealed to the United States Court of Appeals for Veterans Claims (Court), which specifically affirmed the Board's back disability claim.  As such, the Board's decision to reopen his previously denied service connection claim was fully favorable to the Veteran.  To the extent that the Veteran argues that the Board should not have adjudicated whether to reopen the claim, the Board further notes that in its March 16, 2015 decision, the Board found that all claims previously denied were now being reconsidered pursuant to 38 C.F.R. § 3.156(c) because new service records had been received.  Consequently, there is no error of fact or law in the February 24, 2010 Board decision that manifestly changed the outcome of the Veteran's claim.  For this reason, the Veteran's motion seeking revision of the February 24, 2010 Board decision is denied. 


ORDER

The motion for revision of the February 24, 2010 Board decision/remand is denied.





                       ____________________________________________
STEVEN D. REISS
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



